69 F.3d 537
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATION OF ISLAM, Plaintiff,Tyrone Donte Cannon, Plaintiff-Appellant,Ankoma Adayoni;  Kathul Muhammad, Plaintiffs,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  Kenneth McGinnis,Director, Michigan Department of Corrections;  JosephAbramajtys, Jr., Warden of Brooks Regional Facility;Cynthia Smitko, Chaplain of Brooks Regional Facility;Shirley D'Epifanio, Assistant Director Warden of BrooksFacility, Defendants-Appellees.
No. 94-2243.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1995.

Before:  KRUPANSKY, BATCHELDER and MOORE, Circuit Judges.

ORDER

1
Tyrone Donte Cannon appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Cannon and two other Michigan prisoners incarcerated at the Brooks Regional Correctional Facility filed their complaint in the district court alleging that members of their religious group are not permitted to hold separate religious services and meetings in violation of their right to equal protection and their First Amendment right to freedom of religion.  Plaintiffs sued the defendant Michigan correctional officials in unspecified capacities and sought declaratory and injunctive relief and compensatory damages.  Defendants filed a motion to dismiss or for summary judgment, and plaintiffs responded in opposition.  The magistrate judge recommended that summary judgment for defendants be granted, and plaintiff Cannon filed objections.  The district court adopted the magistrate judge's recommendation in part and granted summary judgment for defendants.


3
Cannon filed a timely notice of appeal and reiterates his contention that prison officials improperly denied his religious group permission to hold separate services and meetings.  Defendants respond that the restrictions placed upon plaintiff's religious practices are reasonable.


4
Upon consideration, the judgment of the district court is affirmed for the reasons stated in the magistrate judge's report and recommendation filed March 17, 1994, as adopted by the district court in its memorandum opinion and order filed September 12, 1994.  Essentially, defendants satisfied their burden of showing that "there is an absence of evidence to support the nonmoving party's case."  See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).  Specifically, defendants showed that the decision to deny the Nation of Islam prisoners' request for individual services and meetings was reasonable.  See Whitney v. Brown, 882 F.2d 1068, 1072 (6th Cir.1989).  Thereafter, plaintiff did not present significant probative evidence in support of the complaint to defeat the motion.  See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).  Therefore, summary judgment for defendants was proper.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.